Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action is responsive to communications received on 09/22/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-43 are pending.

Claim Objections
Claim 21 is objected to because of the following informalities:  the claim recites “detecting an other” and also “blocking an other” and it seems they wanted to recite “another” instead of “an other”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With respect to claims 1-27, 29-36 and 38-42 the claims are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
As claims 1-27, 29-36 and 38-42 are directed to a method, tangible non-transitory machine readable medium and a system therefore they are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claims 1, 35-36 and 41 include limitations that recite at least one abstract idea.  For instance, independent claim 1 recites:
A data sharing control method comprising: detecting a plurality of images on at least one device operated by a first user, the at least one device comprising a particular device; determining a plurality of tags for the plurality of images; receiving a plurality of settings based on the plurality of tags from a second user; detecting a particular image on the particular device; determining at least one particular tag of the particular image on the particular device; and blocking a sharing action of the particular image by the particular device based on the plurality of settings and the at least one particular tag.
The Examiner submits that the foregoing underlined limitations constitute organizing human activity by managing interactions using generic computing devices and components to implement the abstract idea. Wherein in this instance the disclosed system manages the process of performing conversation analysis; wherein the data is collected and analyzed (see MPEP § 2106.05(f) and § 2106.05(g)).

Accordingly, the claim recites at least one abstract idea. 
While independent claims 35-36 and 41 although might have slight variations but essentially recites the same scope of claim limitations as independent claim 1.

Furthermore, dependent claims 2-27, 29-34, 38-40 and 42 further fail to make the abstract parent claims any less abstract by reciting insignificant extra-solution activities, for example: 
Claims 2-27, 29-34, 38-40 and 42 recite querying a user and receiving instructions based on that image tags or metadata.

Therefore, dependent claims 2-27, 29-34, 38-40 and 42 fail to make the abstract parent claims any less abstract because claims 2-27, 29-34, 38-40 and 42 all recite limitations for organizing human activity while using generic computing devices or components.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1 recites: A data sharing control method comprising: detecting a plurality of images on at least one device operated by a first user, the at least one device comprising a particular device; determining a plurality of tags for the plurality of images; receiving a plurality of settings based on the plurality of tags from a second user; detecting a particular image on the particular device; determining at least one particular tag of the particular image on the particular device; and blocking a sharing action of the particular image by the particular device based on the plurality of settings and the at least one particular tag.
 (Mental process or Human activity combined with conventional computer implementation, see MPEP § 2106.05(g) and MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of claim 1 “A data sharing control method comprising: detecting a plurality of images on at least one device operated by a first user, the at least one device comprising a particular device;” the Examiner submits that this additional limitation merely uses generic computing devices or components (such as recited in applicant specifications ¶75-80) to implement the abstract idea (see MPEP § 2106.5(f) and MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular authentication apparatus that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claims 1, 35-36 and 41 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claims 1, 35-36 and 41 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-27, 29-34, 38-40 and 42 disclose querying a user and receiving instructions based on that image tags or metadata; while reciting using general purpose computing device(s) (such as recited in applicant specifications ¶75-80) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).

With respect to claims 2-27, 29-34, 38-40 and 42: These claims disclose organizing human activity combined with insignificant extra solution activities while reciting generic computing devices and components like “one device” to implement the abstract idea and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitation of “A data sharing control method comprising: detecting a plurality of images on at least one device operated by a first user, the at least one device comprising a particular device;”, which the Examiner submits merely disclose generic computing devices or components (such as recited in applicant specifications ¶75-80) to implement the abstract idea. Furthermore, the Examiner further submits that such steps that are recited in the rest of the claim are not unconventional as they merely consist of collecting and analyzing data in a system and perform an action based on the analysis.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception 
Claims 2-27, 29-34, 38-40 and 42 disclose querying a user and receiving instructions based on that image tags or metadata; while reciting using general purpose computing device(s) (such as recited in applicant specifications ¶75-80) to implement the abstract idea, as in MPEP § 2106.5(f) and MPEP § 2106.05(g) (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Therefore, the dependent claims add additional elements that are considered to be generic computer devices and/or components (such as recited in applicant specifications ¶75-80) and that are simply applying a generic computer to implement the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of collecting and analyzing data in a system and perform an action based on the analysis.  The steps of receiving data, analyzing data, and transmitting data are considered well-understood routine and conventional (See MPEP 2106.05(d)(II)).  

Therefore, claims 1-27, 29-36 and 38-42 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-13, 15-16, 18, 20-22, 24-27, 30, 35-36 and 41-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KC (US 10798294 B1) hereinafter referred to as K C.

With respect to claim 1, K C discloses: A data sharing control method comprising: detecting a plurality of images on at least one device operated by a first user, the at least one device comprising a particular device; (K C column 3 lines 30-60 disclose photographs which can be shared by a child from their device).
determining a plurality of tags for the plurality of images; (K C column 8 lines 35-45 “identifying information such as a time stamp and/or a geotag, as well as the photograph in question, a clip of the video, access to the live stream” wherein the location and geotag are mapped to plurality of tags which are some of the tags, among others, recited in the prior art; such as person tagged and identified as allowable in the image in K C column 6 lines 45-55).
receiving a plurality of settings based on the plurality of tags from a second user; (K C column 2 lines 25-35 disclose tagged body parts or persons wherein consequently K C column 40-50 disclose “receiving a first instruction to disable the camera” and “further include receiving a second instruction to prevent storage of the captured media” wherein the instructions are mapped to the settings.).
detecting a particular image on the particular device; determining at least one particular tag of the particular image on the particular device; (K C column 5 lines 40-65 detecting image(s) on child device and determine if image has blacklisted tags or whitelisted tags).
and blocking a sharing action of the particular image by the particular device based on the plurality of settings and the at least one particular tag. (K C column 5 lines 40-65 discloses if blacklisted settings then image related actions are not allowed to be performed on child device. Wherein K C column 8 lines 10-45 disclose settings sent to the child is to disable camera and disabling access to network so implicitly images cannot be shared if the child device and camera have no network access).

With respect to claim 2, K C discloses: The method of claim 1, further comprising: querying the second user based on the plurality of tags; (K C column 7 lines 20-65 disclose using parameters like location tag or appearance of certain body parts wherein based on the tags and associated rules “the camera access module 108 may send the photograph to the parent and request an override based on the situation” wherein sending the override request is mapped to the querying).
and receiving the plurality of settings responsive to the querying. (K C column 9 lines 1-10 parent sending override settings based on the override request).

With respect to claim 4, K C discloses: The method of claim 1, the receiving the plurality of settings comprising receiving an indication of at least one of an allowable sharing target or a disallowable sharing target. (K C column 1 lines 30-45 disclose laws for sharing media with third party. K C column 2 lines 35-45 disclose using parameters that if present dictate if this type of image is allowable or not).

With respect to claim 5, K C discloses: The method of claim 1, the receiving the plurality of settings comprising receiving an indication of at least one of an allowable type of image or a disallowable type of image. (K C column 2 lines 35-45 disclose using parameters that if present dictate if this type of image is allowable or not).

With respect to claim 8, K C discloses: The method of claim 1, the detecting the plurality of images on the at least one device comprising detecting the plurality of images on a plurality of devices, the plurality of devices comprising the particular device and another device, the method further comprising blocking another sharing action of the particular image by the another device based on the plurality of settings and the at least one particular tag. (based on reading ¶65 of applicant specifications; similarly, K C column 5 lines 1-15 disclose plurality of monitored child devices wherein the same rules would apply on all devices as understood by the examiner).

With respect to claim 9, K C discloses: The method of claim 1, further comprising: transmitting the plurality of tags from the at least one device to a computing system of the second user; (K C column 8 lines 40-45 disclose “the camera access module 108 may transmit a notification to the parent (e.g., user of the monitoring device 106). In one embodiment, the notification may provide an indication that a photograph or video has been taken that merits review. Such a notification may include identifying information such as a time stamp and/or a geotag, as well as the photograph in question, a clip of the video, access to the live stream, etc.” wherein the identifying information are mapped to the tags).
querying the second user based on the plurality of tags; (K C column 7 lines 45-50 “such as sending an alert to the parent” mapped to querying the second user. Additionally, K C column 8 lines 40-45 disclose transmitting the notification for override which is also mapped to querying the second user).
and receiving the plurality of settings responsive to the querying. (K C column 7 lines 45-50 discloses parent override setting wherein the override setting are described more in K C column 8 lines 10-45 wherein some of the settings sent to the child is to disable camera and disabling access to network so images are not sent. Additionally, K C column 8 lines 40-56 also disclose receiving the settings from the parent based on the querying).

With respect to claim 10, K C discloses: The method of claim 1, further comprising: transmitting the plurality of tags to a computing system of the second user; (K C column 8 lines 40-45 disclose “the camera access module 108 may transmit a notification to the parent (e.g., user of the monitoring device 106). In one embodiment, the notification may provide an indication that a photograph or video has been taken that merits review. Such a notification may include identifying information such as a time stamp and/or a geotag, as well as the photograph in question, a clip of the video, access to the live stream, etc.” wherein the identifying information are mapped to the tags).
generating by the computing system a sharing policy based on the plurality of settings and the plurality of tags; (K C column 6 lines 9-47 disclose computing system can generate sharing policies based on admin/parent settings and parameters such as physical features and location parameters mapped to the tags. Also, K C recites Geotag column 8 line 40).
and transmitting the sharing policy to the particular device, the blocking by the particular device the sharing action of the particular image based on the sharing policy. (K C column 7 lines 45-50 discloses parent override setting wherein the override setting are described more in K C column 8 lines 10-45 wherein some of the settings sent to the child is to disable camera and blocking access to network so images are not sent. Additionally, K C column 8 lines 40-56 also disclose receiving the settings from the parent).

With respect to claim 11, K C discloses: The method of claim 1, the at least one device comprising a plurality of devices operated by the first user, (K C column 5 lines 1-15 disclose “Children may have use of a smartphone, a tablet, a smart television, a personal computing device such as a laptop or a desktop or other device which enables the child to communicate with and share information and media with parents, peers, teachers, and others.”).
the method further comprising: transmitting the plurality of tags to a computing system of the second user; (K C column 8 lines 40-45 disclose “the camera access module 108 may transmit a notification to the parent (e.g., user of the monitoring device 106). In one embodiment, the notification may provide an indication that a photograph or video has been taken that merits review. Such a notification may include identifying information such as a time stamp and/or a geotag, as well as the photograph in question, a clip of the video, access to the live stream, etc.” wherein the identifying information are mapped to the tags).
generating by the computing system a sharing policy based on the plurality of settings; (K C column 6 lines 9-47 disclose computing system can generate sharing policies based on admin/parent settings and parameters such as physical features and location parameters mapped to the tags)
transmitting the sharing policy to the plurality of devices; (K C column 7 lines 45-50 discloses parent override setting wherein the override setting are described more in K C column 8 lines 10-45 wherein some of the settings sent to the child is to disable camera and disabling access to network so images are not sent, which implicitly would include the devices used by the child otherwise there is no purpose to the invention. Additionally, K C column 8 lines 40-56 also disclose receiving the settings from the parent based on the querying).
and blocking by the plurality of devices the sharing action of the particular image on the plurality of devices based on the sharing policy. (K C column 7 lines 45-50 discloses parent override setting wherein the override setting are described more in K C column 8 lines 10-45 wherein some of the settings sent to the child is to disable camera and blocking access to network so images are not sent. Additionally, K C column 8 lines 40-56 also disclose receiving the settings from the parent).

With respect to claim 12, K C discloses: The method of claim 1, the method further comprising: determining a ranking of the plurality of tags based on the plurality of settings; and the blocking the sharing action based on the ranking of the plurality of tags. (Blumenau ¶182 “reconciliation procedure might be to implement the policy with the highest indicated priority. For example, if two asset identification tags each set a different expiration date for the digital asset, the reconciliation procedure might be to apply the expiration date contained in the asset identification tag having the highest priority.” Wherein the tag could be “asset identification tag contains a policy prohibiting attaching the asset to e-mails” which is interpreted that if an email sharing tag has highest priority then it would be used to block sharing action via e-mail).

With respect to claim 13, K C discloses: The method of claim 1, further comprising: receiving from the first user a request to override the blocking of the sharing action; (K C column 7 lines 20-65 disclose child/user device may “send the photograph to the parent and request an override based on the situation” to capture and share images as recited by the prior).
forwarding to the second user the request to override the blocking of the sharing action; (K C column 7 lines 20-65 disclose child/user device may “send the photograph to the parent and request an override based on the situation” wherein the parent is mapped to the second user).
receiving from the second user a granting of the request to override the blocking of the sharing action; (K C column 9 lines 1-10 parent sending override settings based on the override request).
and unblocking the sharing action responsive to the granting of the request from the second user. (K C column 8 lines 18-22 disclose “preventing storage of the photograph or video in memory (local or remote)” which is another form of sharing image remotely. Additionally, K C column 9 lines 1-10 parent sending override settings to allow image sharing by allowing image capture).

With respect to claim 15, K C discloses: The method of claim 1, the blocking the sharing action comprising preventing the particular image from being shared with a particular application. (K C column 1 lines 35-40 disclose the sharing rules apply to certain situations such as sharing with third parties such as uploading media to the internet so the internet cloud application on which the media would have bene uploaded is mapped to the particular application(s)).

With respect to claim 16, K C discloses: The method of claim 1, the blocking the sharing action comprising preventing the particular image from being shared with at least one of a particular user or a particular user group. (K C column 5 lines 5-10 disclose “share information and media with parents, peers, teachers, and others.” Therefore sharing rules disclosed by K C apply to sharing with users or group of users).

With respect to claim 18, K C discloses: The method of claim 1, the blocking the sharing action comprising preventing transmission of the particular image from the particular device. (K C column 8 lines 10-45 wherein some of the settings sent to the child is to disable camera and disabling access to network so images are not sent).

With respect to claim 20, K C discloses: The method of claim 1, further comprising transmitting an alert to the second user based on the plurality of settings and the at least one particular tag. (K C column 7 lines 35-60 disclose based on settings and specific tags that classify an image content as blacklisted or whitelisted therefore “sending an alert to the parent”).

With respect to claim 21, K C discloses: The method of claim 20, further comprising: receiving other settings from the second user responsive to the alert; (K C column 7 lines 10-35 disclose the user can alter the black list tags which means it would apply the updated settings for future images).
detecting an other particular image on the particular device; (based on the prior limitation it is clear that the updated setting would apply to other images).
and blocking an other sharing action of the particular image by the particular device based on the other settings and the at least one particular tag. (based on updated settings of a tag in the blacklist the image sharing would be blocked in this case as explained by K C column 5 lines 60-65).

With respect to claim 22, K C discloses: The method of claim 1, further comprising determining a sharing policy based on the plurality of settings and the plurality of tags, wherein the blocking the sharing action of the particular image by the particular device is based on the sharing policy. (K C column 7 line 65 to column 8 line 15 disclose “the monitoring device 106 may establish rules for access of the camera 105 by the monitored device 104. Thus, once the user attempts to take a photograph, take a video, begin a live stream, or zoom in or out on portions of the image, the camera access module 108 may obtain the media (either completed or in progress of capture) and determine, based on the rules and other situational elements, whether the media violates or likely violates a rule as described above.” Wherein the rules are mapped to the settings pertaining to the sharing policies).

With respect to claim 24, K C discloses: The method of claim 1, further comprising: detecting the particular image as captured by the particular device; (K C column 8 lines 10-20 “in the progress of capturing, or captures, a photograph or video that appears to be unapproved, unethical, illegal, etc., the camera access module 108 may take an action.”)
and determining the at least one particular tag of the particular image responsive to the detecting the particular image. (K C column 7 lines 35-51 disclose determining location tag of images).

With respect to claim 25, K C discloses: The method of claim 1, further comprising: detecting the particular image as received by the particular device; (K C column 8 lines 10-20 “in the progress of capturing, or captures, a photograph or video that appears to be unapproved, unethical, illegal, etc., the camera access module 108 may take an action.”)
and determining the at least one particular tag of the particular image responsive to the detecting the particular image. (K C column 7 lines 35-51 disclose determining location tag of images based on detecting the image).

With respect to claim 26, K C discloses: The method claim 1, further comprising: receiving other settings from the second user based on other tags; (K C column 7 lines 10-15 disclose that blacklists can be altered by parent which is interpreted that the parent can edit settings, that are received and implemented by the child device, by adding more tags or lists of known people or locations for example, which is identified as an option in the prior art, see K C column 7 lines 35-51).
and blocking the sharing action of the particular image by the particular device further based on the other settings. (K C column 5 lines 50-65 disclose disabling sharing of images based on the parent settings).

With respect to claim 27, K C discloses: The method of claim 1, further comprising: querying the second user based on other tags; (K C column 7 lines 20-65 disclose using parameters like location tag or appearance of certain body parts wherein based on the tags and associated rules “the camera access module 108 may send the photograph to the parent and request an override based on the situation” wherein sending the override request is mapped to the querying).
receiving other settings from the second user based on the querying the second user based on the other tags. (K C column 9 lines 1-10 parent sending override settings based on the override request).
querying the second user based on the plurality of tags; (K C column 7 lines 20-65 disclose using parameters like location tag or appearance of certain body parts wherein based on the tags and associated rules “the camera access module 108 may send the photograph to the parent and request an override based on the situation” wherein sending the override request is mapped to the querying).
and receiving the plurality of settings from the second user based on the querying the second user based on the plurality of tags; (K C column 9 lines 1-10 parent sending override settings based on the override request).
wherein the blocking the sharing action of the particular image by the particular device further based on the other settings. (K C column 8 lines 25-35 disclose overriding the disablement depends on the parent settings override which is transmitted to child user device which is interpreted that the blocking the sharing is based on whether the parent approves the override which modifies the settings on the child device).

With respect to claim 30, K C discloses: The method of claim 1, further comprising detecting an attempt to share the particular image by the particular device, wherein the blocking the sharing action is responsive to the detecting the attempt to share the particular image. (K C column 8 lines 1-15 “once the user attempts to take a photograph, take a video, begin a live stream, or zoom in or out on portions of the image, the camera access module 108 may obtain the media (either completed or in progress of capture) and determine, based on the rules and other situational elements, whether the media violates or likely violates a rule as described above.” Wherein a livestream is a form of sharing images for example and an attempt to livestream is evaluated against the setting to determine if it is allowed or to be blocked as mapped in other claims above in view of K C).

With respect to claim 35, K C discloses: A network-enabled device control system comprising: a first computing system comprising at least a first processor and at least a first non-transitory computer readable storage medium having encoded thereon first instructions that when executed by the at least the first processor cause the first computing system to perform a first process including: detecting a plurality of images on the first computing system; (K C column 3 lines 30-60 disclose photographs which can be shared by a child from their device).
determining a plurality of tags for the plurality of images; (K C column 8 lines 35-45 “identifying information such as a time stamp and/or a geotag, as well as the photograph in question, a clip of the video, access to the live stream” wherein the location and geotag are mapped to plurality of tags which are some of the tags, among others, recited in the prior art; such as person tagged and identified as allowable in the image in K C column 6 lines 45-55).
transmitting via a network the plurality of tags; (K C column 8 lines 40-45 disclose “the camera access module 108 may transmit a notification to the parent (e.g., user of the monitoring device 106). In one embodiment, the notification may provide an indication that a photograph or video has been taken that merits review. Such a notification may include identifying information such as a time stamp and/or a geotag, as well as the photograph in question, a clip of the video, access to the live stream, etc.” wherein the identifying information are mapped to the tags).
detecting a particular image on the first computing system; determining at least one particular tag of the particular image; (K C column 5 lines 40-65 detecting image(s) on child device and determine if image has blacklisted tags or whitelisted tags).
and blocking a sharing action of the particular image; (K C column 5 lines 40-65 discloses if blacklisted settings then image related actions are not allowed to be performed on child device. Wherein K C column 8 lines 10-45 disclose settings sent to the child is to disable camera and disabling access to network so implicitly images cannot be shared if the child device and camera have no network access).
a second computing system comprising at least a second processor and at least a second non-transitory computer readable storage medium having encoded thereon second instructions that when executed by the at least the second processor cause the second computing system to perform a second process including: receiving the plurality of tags from the first computing system; (K C column 8 lines 40-45 disclose “the camera access module 108 may transmit a notification to the parent (e.g., user of the monitoring device 106). In one embodiment, the notification may provide an indication that a photograph or video has been taken that merits review. Such a notification may include identifying information such as a time stamp and/or a geotag, as well as the photograph in question, a clip of the video, access to the live stream, etc.” wherein the identifying information are mapped to the tags).
querying a second user based on the plurality of tags; (K C column 7 lines 45-50 “such as sending an alert to the parent” mapped to querying the second user. Additionally, K C column 8 lines 40-45 disclose transmitting the notification for override which is also mapped to querying the second user).
receiving a plurality of settings from the second user; (K C column 7 lines 45-50 discloses parent override setting wherein the override setting are described more in K C column 8 lines 10-45 wherein some of the settings sent to the child is to disable camera and disabling access to network so images are not sent. Additionally, K C column 8 lines 40-56 also disclose receiving the settings from the parent based on the querying).
and transmitting the plurality of settings to the first computing system; (K C column 2 lines 25-35 disclose tagged body parts or persons wherein consequently K C column 40-50 disclose “receiving a first instruction to disable the camera” and “further include receiving a second instruction to prevent storage of the captured media” wherein the instructions are mapped to the settings.)
wherein the blocking the sharing action of the particular image by the first computing system is based on the plurality of settings and the at least one particular tag. (K C column 5 lines 40-65 detecting image(s) on child device and determine if image has blacklisted tags or whitelisted tags. Additionally, K C column 5 lines 40-65 discloses if blacklisted settings then image related actions are not allowed to be performed on child device. Wherein K C column 8 lines 10-45 disclose settings sent to the child is to disable camera and disabling access to network so implicitly images cannot be shared if the child device and camera have no network access).

With respect to claim 36, K C discloses: A data storage control method comprising: detecting a plurality of images on at least one device operated by a first user, the at least one device comprising a particular device; (K C column 3 lines 30-60 disclose photographs which can be shared by a child from their device).
determining a plurality of tags for the plurality of images; (K C column 8 lines 35-45 “identifying information such as a time stamp and/or a geotag, as well as the photograph in question, a clip of the video, access to the live stream” wherein the location and geotag are mapped to plurality of tags which are some of the tags, among others, recited in the prior art; such as person tagged and identified as allowable in the image in K C column 6 lines 45-55).
receiving a plurality of settings based on the plurality of tags from a second user; (K C column 2 lines 25-35 disclose tagged body parts or persons wherein consequently K C column 40-50 disclose based on parent settings “receiving a first instruction to disable the camera” and “further include receiving a second instruction to prevent storage of the captured media” wherein the instructions are mapped to the settings.)
detecting a particular image on the particular device; determining at least one particular tag of the particular image on the particular device; (K C column 5 lines 40-65 detecting image(s) on child device and determine if image has blacklisted tags or whitelisted tags).
and performing a security action on the particular image on the particular device based on the plurality of settings and the at least one particular tag. (K C column 5 lines 40-65 discloses if blacklisted settings then image related actions are not allowed to be performed on child device. Wherein K C column 8 lines 10-45 disclose settings sent to the child is to disable camera and disabling access to network so implicitly images cannot be shared if the child device and camera have no network access).

With respect to claim 41, K C discloses: A method comprising: detecting a plurality of images on at least one device operated by a user, the at least one device comprising a particular device; (K C column 3 lines 30-60 disclose photographs which can be shared by a child from their device).
determining a plurality of tags for the plurality of images; (K C column 8 lines 35-45 “identifying information such as a time stamp and/or a geotag, as well as the photograph in question, a clip of the video, access to the live stream” wherein the location and geotag are mapped to plurality of tags which are some of the tags, among others, recited in the prior art; such as person tagged and identified as allowable in the image in K C column 6 lines 45-55).
receiving a plurality of settings based on the plurality of tags from the user; (K C column 2 lines 25-35 disclose tagged body parts or persons wherein consequently K C column 40-50 disclose “receiving a first instruction to disable the camera” and “further include receiving a second instruction to prevent storage of the captured media” wherein the instructions are mapped to the settings.).
detecting a particular image on the particular device; determining at least one particular tag of the particular image on the particular device; (K C column 5 lines 40-65 detecting image(s) on child device and determine if image has blacklisted tags or whitelisted tags).
and performing a security action on the particular image on the particular device based on the plurality of settings and the at least one particular tag. (K C column 5 lines 40-65 discloses if blacklisted settings then image related actions are not allowed to be performed on child device. Wherein K C column 8 lines 10-45 disclose settings sent to the child is to disable camera and disabling access to network so implicitly images cannot be shared if the child device and camera have no network access).

With respect to claim 42, K C discloses: The method of claim 41, wherein the performing the security action comprises blocking a sharing action of the particular image. (K C column 5 lines 40-65 discloses if blacklisted settings then image related actions are not allowed to be performed on child device. Wherein K C column 8 lines 10-45 disclose settings sent to the child is to disable camera and disabling access to network so implicitly images cannot be shared if the child device and camera have no network access).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over K C as applied to claims 1-2, 4-5, 8-13, 15-16, 18, 20-22, 24-27, 30, 35-36 and 41-42 above, and further in view of Pitschel et al. (US 9875346 B2) hereinafter referred to as Pitschel.

With respect to claim 3, K C discloses: The method of claim 1, 
K C does not explicitly disclose: the receiving the plurality of settings comprising receiving an indication of an allowable sharing frequency.
However, Pitschel in an analogous art discloses: the receiving the plurality of settings comprising receiving an indication of an allowable sharing frequency. (Pitschel column 16 lines 40-56 disclose system receiving an indication of “The predetermined criteria for defining permitted or restricted applications or data may include at least one of” which includes “number of accesses to a permitted application or data file (e.g., number of times a movie is viewed)” which is interpreted as number of times digital data is shared with users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C wherein the receiving the plurality of settings comprising receiving an indication of an allowable sharing frequency as disclosed by Pitschel to enable the system to provide more control over digital data (see Pitschel column 16 lines 40-65).

With respect to claim 17, K C discloses: The method of claim 1, 
K C does not explicitly disclose: the blocking the sharing action comprising preventing the particular image from being shared with more than a threshold number of targets.
However, Pitschel in an analogous art discloses: the blocking the sharing action comprising preventing the particular image from being shared with more than a threshold number of targets. (Pitschel column 16 lines 40-56 disclose system receiving an indication of “The predetermined criteria for defining permitted or restricted applications or data may include at least one of” which includes “number of accesses to a permitted application or data file (e.g., number of times a movie is viewed)” which is interpreted as number of times digital data is shared with users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C and Blumenau wherein the blocking the sharing action comprising preventing the particular image from being shared with more than a threshold number of targets as disclosed by Pitschel to enable the system to provide more control over digital data (see Pitschel column 16 lines 40-65).

With respect to claim 31, K C discloses: The method of claim 1, 
K C does not explicitly disclose: determining a number of times the particular image has been shared by the first user, wherein the blocking the sharing action is further based on the determining the number of times the particular image has been shared by the first user.
further comprising determining a number of times the particular image has been shared by the first user, wherein the blocking the sharing action is further based on the determining the number of times the particular image has been shared by the first user. (Pitschel column 16 lines 40-56 disclose system receiving an indication of “The predetermined criteria for defining permitted or restricted applications or data may include at least one of” which includes “number of accesses to a permitted application or data file (e.g., number of times a movie is viewed)” which is interpreted as number of times digital data is shared with users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C and Blumenau wherein determining a number of times the particular image has been shared by the first user, wherein the blocking the sharing action is further based on the determining the number of times the particular image has been shared by the first user as disclosed by Pitschel to enable the system to provide more control over digital data (see Pitschel column 16 lines 40-65).

Claims 6-7, 28-29, 37-38, 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over K C as applied to claims 1-2, 4-5, 8-13, 15-16, 18, 20-22, 24-27, 30, 35-36 and 41-42 above, and further in view of Blumenau (US 20070113293 A1) hereinafter referred to as Blumenau.

With respect to claim 6, K C discloses: The method of claim 1, 
K C does not explicitly disclose the claim language in the rest of the claim.
However, Blumenau in an analogous art discloses: the plurality of images comprising a plurality of metadata comprising a plurality of image location data and the particular image comprising particular metadata comprising particular image location data, the method further comprising: (Blumenau ¶54 discloses “The meta-data is associated with some or all of the digital assets created or stored on the client 110' and is used to provide tracking, locating” which is interpreted as metadata comprising image location data).
determining a sharing policy based on the plurality of settings, the plurality of metadata, and the plurality of tags; (Blumenau ¶140 “analyzes the meta-data associated with the digital asset. The analysis includes, processing the meta-data to determine (step 1320) which taxonomy tags 430 are associated with the digital asset. The analysis also includes evaluating (step 1330) the rules that are associated with the applied taxonomy tags 430.” Wherein the meta-data and tags are intertwined and rule is mapped to settings and based on that determine a sharing policy by allowing access as illustrated in Fig. 13 and as understood by the examiner from reading Blumenau ¶121 regarding the sharing process).
and blocking the sharing action of the particular image by the particular device based on the sharing policy, the at least one particular tag, and the particular metadata. (Blumenau ¶140 continues to disclose “ensures that that each of the conditions is satisfied. If each of the conditions is satisfied, the requested access is allowed (step 1340)” and if not then block sharing by preventing unauthorized access to digital assets Blumenau ¶141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C wherein the plurality of images comprising a plurality of metadata comprising a plurality of image location data and the particular image comprising particular metadata comprising particular image location data, the method further comprising: determining a sharing policy based on the plurality of settings, the plurality of metadata, and the plurality of tags; and blocking the sharing action of the particular image by the particular device based on the sharing policy, the at least one particular tag, and the particular metadata as disclosed by Blumenau to perform the proper associated operations on the images and solve the issue of “the inability to selectively record categorization information based on the conceptual value of the assets; and the lack of category maintenance as assets are copied, moved, renamed, deleted and restored outside of the central repository” (see Blumenau ¶5 and 87).

With respect to claim 7, K C discloses: The method of claim 1, 
K C does not explicitly disclose: the determining the plurality of tags comprising applying an image classifier to the plurality of images.
However, Blumenau in an analogous art discloses: the determining the plurality of tags comprising applying an image classifier to the plurality of images. (Blumenau ¶86 “The taxonomy tag includes policy information (e.g., rules) and a digital asset classification level” wherein classification level is mapped to image classifier which applies to other images since each image has taxonomy tag).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C wherein the determining the plurality of tags comprising applying an image classifier to the plurality of images as disclosed by Blumenau to perform the proper associated operations on the classified images and solve the issue of “the inability to selectively record categorization information based on the conceptual value of the assets; and the lack of category maintenance as assets are copied, moved, renamed, deleted and restored outside of the central repository” (see Blumenau ¶5 and 87).

With respect to claim 28, K C discloses: The method of claim 1, 
K C does not explicitly disclose: further comprising encrypting the particular image based on the plurality of settings and the at least one particular tag.
However, Blumenau in an analogous art discloses: further comprising encrypting the particular image based on the plurality of settings and the at least one particular tag. (Blumenau ¶52 discloses rules applied to digital assets mapped to plurality of settings. Additionally, Blumenau ¶182 “if, out of four asset identification tags corresponding to a digital asset, only one requires that the asset be encrypted in storage, the reconciliation policy may be to apply the policy requiring encrypted storage”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C wherein further comprising encrypting the particular image based on the plurality of settings and the at least one particular tag as disclosed by Blumenau to perform the proper associated operations on the images and solve the issue of “the inability to selectively record categorization information based on the conceptual value of the assets; and the lack of category maintenance as assets are copied, moved, renamed, deleted and restored outside of the central repository” (see Blumenau ¶5 and 87).

With respect to claim 29, K C in view of Blumenau disclose: The method of claim 28, further comprising moving the particular image from a first datastore on the particular device to a second datastore on the particular device based on the plurality of settings and the at least one particular tag. (the applicant specifications do not provide an example of how this process is performed other than stating the same copied claim limitation in ¶64 and 69 of applicant’s specifications. However, Blumenau ¶198 discloses moving identified sensitive data, based on tags as understood by the examiner from reviewing the prior art, to a restricted access area in memory).

With respect to claim 37, K C discloses: The data storage control method of claim 36, 
K C does not explicitly disclose: the performing the security action comprising encrypting the particular image.
However, Blumenau in an analogous art discloses: the performing the security action comprising encrypting the particular image. (Blumenau ¶52 discloses rules applied to digital assets mapped to plurality of settings. Additionally, Blumenau ¶182 “if, out of four asset identification tags corresponding to a digital asset, only one requires that the asset be encrypted in storage, the reconciliation policy may be to apply the policy requiring encrypted storage”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C wherein the performing the security action comprising encrypting the particular image as disclosed by Blumenau to perform the proper associated operations on the images and solve the issue of “the inability to selectively record categorization information based on the conceptual value of the assets; and the lack of category maintenance as assets are copied, moved, renamed, deleted and restored outside of the central repository” (see Blumenau ¶5 and 87).

With respect to claim 38, K C in view of Blumenau disclose: The data storage control method of claim 36, the performing the security action comprising moving the particular image from a first datastore on the particular device to a second datastore on the particular device. (the applicant specifications do not provide an example of how this process is performed other than stating the same copied claim limitation in ¶64 and 69 of applicant’s specifications. However, Blumenau ¶198 discloses moving identified sensitive data, based on tags as understood by the examiner from reviewing the prior art, to a restricted access area in memory).

With respect to claim 40, K C discloses: The method of claim 36, 
K C does not explicitly disclose the claim language in the rest of the claim.
However, Blumenau in an analogous art discloses: the plurality of images comprising a plurality of metadata and the particular image comprising particular metadata, (Blumenau ¶54 discloses “The meta-data is associated with some or all of the digital assets created or stored on the client 110' and is used to provide tracking, locating” which is interpreted as metadata comprising image location data).
the method further comprising: determining a policy based on the plurality of settings, the plurality of metadata, and the plurality of tags; (Blumenau ¶140 “analyzes the meta-data associated with the digital asset. The analysis includes, processing the meta-data to determine (step 1320) which taxonomy tags 430 are associated with the digital asset. The analysis also includes evaluating (step 1330) the rules that are associated with the applied taxonomy tags 430.” Wherein the meta-data and tags are intertwined and rule is mapped to settings and based on that determine a sharing policy by allowing access as illustrated in Fig. 13 and as understood by the examiner from reading Blumenau ¶121 regarding the sharing process).
and performing the security action on the particular image by the particular device based on the policy, the at least one particular tag, and the particular metadata. (Blumenau ¶140 continues to disclose “ensures that that each of the conditions is satisfied. If each of the conditions is satisfied, the requested access is allowed (step 1340)” and if not then block sharing by preventing unauthorized access to digital assets Blumenau ¶141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C wherein the plurality of images comprising a plurality of metadata and the particular image comprising particular metadata, the method further comprising: determining a policy based on the plurality of settings, the plurality of metadata, and the plurality of tags; and performing the security action on the particular image by the particular device based on the policy, the at least one particular tag, and the particular metadata as disclosed by Blumenau to perform the proper associated operations on the images and solve the issue of “the inability to selectively record categorization information based on the conceptual value of the assets; and the lack of category maintenance as assets are copied, moved, renamed, deleted and restored outside of the central repository” (see Blumenau ¶5 and 87).

With respect to claim 43, K C discloses: The method of claim 41, 
K C does not explicitly disclose: wherein the performing the security action comprises encrypting the particular image.
However, Blumenau in an analogous art discloses: wherein the performing the security action comprises encrypting the particular image. (Blumenau ¶52 discloses rules applied to digital assets mapped to plurality of settings. Additionally, Blumenau ¶182 “if, out of four asset identification tags corresponding to a digital asset, only one requires that the asset be encrypted in storage, the reconciliation policy may be to apply the policy requiring encrypted storage”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C wherein the performing the security action comprises encrypting the particular image as disclosed by Blumenau to perform the proper associated operations on the images and solve the issue of “the inability to selectively record categorization information based on the conceptual value of the assets; and the lack of category maintenance as assets are copied, moved, renamed, deleted and restored outside of the central repository” (see Blumenau ¶5 and 87).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over K C as applied to claims 1-2, 4-5, 8-13, 15-16, 18, 20-22, 24-27, 30, 35-36 and 41-42 above, and further in view of Hodges et al. (US 20160014262 A1) hereinafter referred to as Hodges.

With respect to claim 14, K C discloses: The method of claim 13, further comprising: 
K C does not explicitly disclose the rest of the claim language.
However, Hodges in an analogous art wherein a user has settings in place for their security, see Hodges ¶36 discloses: receiving explanatory text from the first user; (Hodges ¶36 discloses “FIG. 5C shows the display 50 of the mobile device 31 with exemplary explanatory text 70 prompting recording of a voice explanation of an override and submission to an overseer 37”).
and forwarding the explanatory text to the second user with the request to override the blocking of the sharing action. (Hodges ¶36 discloses the request is sent to the overseer for overriding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C and Blumenau with receiving explanatory text from the first user; and forwarding the explanatory text to the second user with the request to override the blocking of the sharing action as disclosed by Hodges to provide a convincing argument to persuade the decision maker to override a security settings (see Hodges ¶36-38).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over K C as applied to claims 1-2, 4-5, 8-13, 15-16, 18, 20-22, 24-27, 30, 35-36 and 41-42 above, and further in view of Adams et al. (US 20210133337 A1) hereinafter referred to as Adams.

With respect to claim 19, K C discloses: The method of claim 1, 
K C does not explicitly disclose: the blocking the sharing action comprising modifying the particular image and enabling sharing of the modified particular image.
However, Adams in an analogous art discloses: the blocking the sharing action comprising modifying the particular image and enabling sharing of the modified particular image. (Adams ¶21-25 “taking the action involves processing the digital image file to modify the at least some content … modify the digital image file to comply with the policy” wherein image is modified prior to sharing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C and Blumenau wherein the blocking the sharing action comprising modifying the particular image and enabling sharing of the modified particular image as disclosed by Adams to help users who may try to share images without realizing there might be sensitive information captured (see Adams ¶4).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over K C as applied to claims 1-2, 4-5, 8-13, 15-16, 18, 20-22, 24-27, 30, 35-36 and 41-42 above, and further in view of Muller et al. (US 20100228730 A1) hereinafter referred to as Muller.

With respect to claim 23, K C discloses: The method of claim 1, further comprising: comparing the at least one particular tag to the plurality of settings; (K C column 7 lines 10-51 disclose tag would be compared against parent settings in the white or black list).
K C does not explicitly disclose: and determining the at least one particular tag comprises a threshold number of tags corresponding to sensitive subject matter based on the comparing; wherein the blocking the sharing action is responsive to the determining the at least one particular tag comprises the threshold number of tags corresponding to the sensitive subject matter.
However, Muller in an analogous art discloses: and determining the at least one particular tag comprises a threshold number of tags corresponding to sensitive subject matter based on the comparing; (Muller ¶31 “tag exceeds a threshold value 236, the status of the tag can be adjusted in table 272. For instance, a tag (e.g., Tag C) in entry 260 determined to be associated with sensitive information when the ratio of the tag (e.g., 0.8) is greater than the threshold value (e.g., 0.6) can be marked as sensitive”).
wherein the blocking the sharing action is responsive to the determining the at least one particular tag comprises the threshold number of tags corresponding to the sensitive subject matter. (Muller ¶24 “enable selective suppression of sensitive material. For example, when a tag associated with a paragraph is deemed sensitive, the paragraph can be removed from the document or hidden from unauthorized users” wherein the removing is mapping to blocking it from being shared with unauthorized users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C and Blumenau wherein determining the at least one particular tag comprises a threshold number of tags corresponding to sensitive subject matter based on the comparing; wherein the blocking the sharing action is responsive to the determining the at least one particular tag comprises the threshold number of tags corresponding to the sensitive subject matter as disclosed by Muller to provide a more accurate classification system to prevent sensitive information from being shared with unauthorized users (see Muller ¶2-4).

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over K C as applied to claims 1-2, 4-5, 8-13, 15-16, 18, 20-22, 24-27, 30, 35-36 and 41-42 above, and further in view of Matthews (US 10412434 B1) hereinafter referred to as Matthews.

With respect to claim 32, K C discloses: The method of claim 1, further comprising: 
K C does not explicitly disclose the rest of the claim language.
However, Matthews in an analogous art discloses: determining a number of times that certain images comprising the at least one particular tag have been shared by the at least one device; and blocking the sharing action of the particular image by the particular device further based on the number of times that the certain images comprising the at least one particular tag have been shared by the at least one device. (Matthews column 12 line 60 to column 13 line 10 disclose “the media guidance application may determine that various users have attempted to share a total of 100 photos with the second user. Of the 100, 70 photos were successfully granted access rights for and shared. As a result, the media guidance application may determine that there is a 70% chance that the second user will grant access rights for photos. This percentage may then be used as an additional parameter when determining whether to grant access rights to the first device” this excerpt basically summarizes the preceding and following paragraphs in the prior art wherein based on user past shared images comprising tags and metadata such as “soccer game”, Matthews column 14 lines 15-40, it is determined wherein to grand or deny access to user to share images with another device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C and Blumenau wherein determining a number of times that certain images comprising the at least one particular tag have been shared by the at least one device; and blocking the sharing action of the particular image by the particular device further based on the number of times that the certain images comprising the at least one particular tag have been shared by the at least one device as disclosed by Matthews to address industry security and privacy concerns when it comes to controlling the sharing context (see Matthews column 1 lines 5-21).

With respect to claim 33, K C discloses: The method of claim 1, further comprising: 
K C does not explicitly disclose the rest of the claim language.
Matthews in an analogous art discloses: determining a frequency that certain images comprising the at least one particular tag are shared by the at least one device; and blocking the sharing action of the particular image by the particular device further based on the frequency that the certain images comprising the at least one particular tag have been shared by the at least one device. (Matthews column 8 lines 50-65 “The first user may adjust the threshold period of time to alter the range of time the media guidance application searches over for created media assets on the first device. The second user may also set the threshold period of time to limit the sharing to those media assets created within the threshold period of time” wherein a period of time is mapped to frequency wherein user is only allowed to share media based on the tags and metadata recited in the same column 8 lines 40-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C and Blumenau wherein determining a frequency that certain images comprising the at least one particular tag are shared by the at least one device; and blocking the sharing action of the particular image by the particular device further based on the frequency that the certain images comprising the at least one particular tag have been shared by the at least one device as disclosed by Matthews to address industry security and privacy concerns when it comes to controlling the sharing context (see Matthews column 1 lines 5-21).

With respect to claim 34, K C in view of Matthews disclose: The method of claim 33, further comprising: querying the second user based on the determined frequency whether to block the sharing action; receiving from the second user an instruction to block the sharing action; and blocking the sharing action further based on the instruction from the second user. (Matthews column 8 lines 50-65 “The first user may adjust the threshold period of time to alter the range of time the media guidance application searches over for created media assets on the first device. The second user may also set the threshold period of time to limit the sharing to those media assets created within the threshold period of time” wherein if the limit is exceeded then the sharing is blocked as understood by the examiner. Blocking is an option available in the prior art as disclosed by Matthews column 12 lines 35-40 discloses the “determination by the second user on whether to grant access rights (e.g., granted/denied)”).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over K C as applied to claims 1-2, 4-5, 8-13, 15-16, 18, 20-22, 24-27, 30, 35-36 and 41-42 above, and further in view of Doronichev et al. (US 20130263001 A1) hereinafter referred to as Doronichev.

With respect to claim 39, K C discloses: The method of claim 36, 
K C does not explicitly disclose: wherein the performing the security action comprises providing a suggestion to the second user that the particular image should be at least one of removed, deleted, or transferred to a particular datastore.
However, Doronichev in an analogous art discloses: wherein the performing the security action comprises providing a suggestion to the second user that the particular image should be at least one of removed, deleted, or transferred to a particular datastore. (Doronichev ¶49 discloses presenting user with suggested image content with options to add or remove them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify K C wherein the performing the security action comprises providing a suggestion to the second user that the particular image should be at least one of removed, deleted, or transferred to a particular datastore as disclosed by Doronichev to reduce interruption time (see Doronichev ¶2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frost et al. (US 20150348185 A1) ¶2 discloses sharing content between accounts. Fig. 3.19 discloses tagging digital media. Figs. 7.2, 7.4-7.5 disclose child requesting override and parent accepting or declining or deferring to another person to make the decision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493